DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on cancelled claim 1 and added new claims 2-21. Currently claims 2-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,983,566 in view of US Patent No. 9,105,026 made of record by Edwards. 
Claim 2 of this instant application 
Claim 1 of US Patent No. 10,983,566
2. A system, comprising: 
a mobile computer chassis; 
an orientation determination device housed in the mobile computer chassis; 
a display device located on the mobile computer chassis; and 
one or more hardware processors housed in the mobile computer chassis and coupled to the orientation determination device and the display device, wherein the one or more hardware processors are configured to execute stored instructions to cause the system to perform operations comprising: 
      in association with a determination to display information about a purchase, 
      detecting, using the orientation determination device, a first orientation of the mobile computer chassis; 
      providing, for display on the display device and based on the first orientation, the information about the purchase as first orientation purchase information that includes text that identifies at least a first detail related to an item in the purchase; 
      detecting, using the orientation determination device, a change in an orientation of the mobile computer chassis from the first orientation to a second orientation; and 
providing, on the display device and in response to detecting the change in the orientation of the mobile computer chassis from the first orientation to the second orientation, the information about the purchase as second orientation purchase information that includes at least a second detail for the purchase that was not included in the first orientation purchase information, and without at least a portion of the text that identifies at least the first detail related to the item in the purchase.
1. A computer system, comprising: 
a mobile computer chassis; 
an orientation determination device housed in the mobile computer chassis; 
a display device located on the mobile computer chassis; and 
one or more hardware processors housed in the mobile computer chassis and coupled to the orientation determination device and the display device, wherein the one or more hardware processors are configured to execute instructions to cause the computer system to perform operations comprising: 
      receiving an instruction to display information about a product; 
      determining, using the orientation determination device, a first orientation of the mobile computer chassis; 
      providing, for display on the display device and in response to receiving the instruction, the information about the product as first orientation product information that includes text that identifies at least one detail about the product; 
     detecting, using the orientation determination device, a change in an orientation of the mobile computer chassis from the first orientation to a second orientation; and 
      providing, for display on the display device and in response to detecting the change in the orientation of the mobile computer chassis from the first orientation to the second orientation, the information about the product as second orientation product information that includes at least one image of the product that was not included in the first orientation product information, and without at least a portion of the text that identifies at least one detail about the product.


	As can be seen from the comparison above, each feature of claim 2 in the instant invention is anticipated by claim 1 of U.S. Patent No. 10,983,566 except that the element “an item in a purchase” in claim 2 in the instant invention replaces the element “a product” in claim 1 of U.S. Patent No. 10,983,566. However, the difference is taught in US Patent No. 9,105,026 made of record by Edwards (see Figs. 1-4 and note that details displayed on both the merchant interface and customer interface are related to items in a purchase). Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine the teaching of Edwards with the invention in claim 1 of U.S. Patent No. 10,983,566 to expand the market for the technique of the invention in claim 1 of U.S. Patent No. 10,983,566.

Similarly, claim 2 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,568,955 in view of US Patent No. 9,105,026 made of record by Edwards.

Similarly, Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,983,566 in view of US Patent No. 9,105,026 made of record by Edwards and also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,568,955 in view of US Patent No. 9,105,026 made of record by Edwards.

Similarly, Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,983,566 in view of US Patent No. 9,105,026 made of record by Edwards and also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,568,955 in view of US Patent No. 9,105,026 made of record by Edwards.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 13 and 19 each includes allowable subject matter “the information about the purchase as second orientation purchase information that includes at least a second detail for the purchase that was not included in the first orientation purchase information, and without at least a portion of the text that identifies at least the first detail related to the item in the purchase”. The rationale for the allowability is substantially the same as given for U.S. Patent No. 10,983,566 and U.S. Patent No. 9,568,955.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10,216,281, made of record by Beatty et al., discloses in the entire disclosure (see Figs. 3-4 for quick view) displaying a merchant interface or customer interface according to an orientation of a POS device.
US PGPUB 2013/0279110, made of record by Edwards et al., discloses in para. [0055] a POS acts as both a customer-facing display and a merchant-facing display depending on its orientation.
US Patent No. 9,129,274, made of record by Mocko et al. discloses in the entire disclosure (see Figs. 1-3 for quick view) displaying a merchant interface or customer interface according to an orientation of a POS device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693